  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 1 of 14. PageID #: 44382




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                     MDL NO. 2804
OPIATE LITIGATION
                                                Case No. 17-md-2804
This document relates to:
County of Summit, Ohio, et al. v. Purdue        Hon. Dan Aaron Polster
Pharma L.P., et al.
Case No. 1:18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., et al.
Case No. 17-OP-45004



       MANUFACTURER DEFENDANTS’ AND DISTRIBUTOR DEFENDANTS’
            RESPONSE TO TRACK ONE PLAINTIFFS’ OBJECTION
         TO DISCOVERY RULING NO. 19 REGARDING DR. PORTENOY

       Throughout the whole of fact discovery, Plaintiffs wrongfully withheld their cooperation

and settlement agreements with former defendant Dr. Russell Portenoy and affirmatively

misrepresented that those agreements did not exist, despite numerous discovery requests calling

for the production of those agreements and the disclosure of the relationship between Plaintiffs

and Dr. Portenoy. Faced with an overwhelming record of affirmative misconduct by Plaintiffs in

concealing this critical discovery—a record that includes repeated misrepresentations to the Court

about settlement negotiations, repeated failures to disclose the agreements and the relationship

with Dr. Portenoy in response to Defendants’ discovery requests, and repeated violations of a

Court-ordered stay of discovery that Plaintiffs themselves helped put in place—the Special Master

properly ruled that Plaintiffs’ nondisclosure could not be excused and that the “fair” and
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 2 of 14. PageID #: 44383



“equitable” remedy was exclusion of Dr. Portenoy’s testimony from the Track One cases.

Discovery Ruling No. 19 Re: Dr. Portenoy (Dkt. 1524) (“DR19”) at 6 & n.3.

       In their objection to the Special Master’s ruling, Plaintiffs continue to advance the same

spurious claim: their failure to disclose these agreements was inadvertent. But the Special Master

rejected this argument, holding that the facts set forth in Defendants’ comprehensive submission

demonstrated that Plaintiffs’ concealment of these agreements was no mere “mistake.” DR19 at

4. In seeking to overturn this finding, Plaintiffs attempt to recast powerful documentary evidence

proving that they knowingly disregarded their obligation to disclose their agreements and

relationship with Dr. Portenoy. But the evidence speaks for itself, as do myriad examples of

Plaintiffs’ affirmative misconduct with respect to Dr. Portenoy’s cooperation and settlement

agreements.

       While it is clear that by withholding critical evidence of Dr. Portenoy’s cooperation and

settlement agreements, Plaintiffs have severely prejudiced Defendants, it is not Defendants’

burden to show that they were harmed—it is Plaintiffs’ burden to show that their failure to disclose

was harmless. United States ex rel. Tenn. Valley Auth. v. 1.72 Acres of Land In Tenn., 821 F.3d

742, 752 (6th Cir. 2016). And Plaintiffs’ claim that Defendants were not harmed because they still

have time to depose Dr. Portenoy before trial misses the point entirely. See Obj. at 8. As the

Special Master found, Dr. Portenoy’s cooperation with Plaintiffs introduced “a clear change in

circumstances, which defendants had ample reason to explore in discovery.” DR19 at 5.

Defendants were entitled to depose witnesses and seek other discovery that would have

contradicted and potentially discredited Dr. Portenoy’s newfound allegiance to Plaintiffs. And

Defendants certainly would have done so had they known Dr. Portenoy would be testifying as a

cooperating witness for Plaintiffs. The fact that Defendants knew “the gist of his views,” as


                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 3 of 14. PageID #: 44384



Plaintiffs put it, in no way put Defendants on notice that Dr. Portenoy would serve as a “critical”

witness for Plaintiffs at trial. Obj. at 8–9. Plaintiffs’ misconduct robbed Defendants of the time

they needed to respond to this significant development, which they only learned of a year after it

actually happened and on the eve of the close of discovery. Fact discovery is now closed, and

intensive expert discovery is already well under way. Consequently, there is no remedy for the

serious prejudice to Defendants in Track One.

        Given Plaintiffs’ inexcusable concealment of Dr. Portenoy’s proffer and settlement

agreements and the resulting severe prejudice to Defendants, the Special Master’s ruling excluding

his testimony in the Track One cases is anything but “excessive”—it is the “automatic and

mandatory” result under Rule 37. Dickenson v. Cardiac & Thoracic Surgery of E. Tenn., 388 F.3d

976, 983 (6th Cir. 2004) (internal quoations omitted). The Court should accordingly deny

Plaintiffs’ objection.

                                            ARGUMENT

        To avoid the mandatory exclusion of Dr. Portenoy’s testimony in the Track One cases,

Plaintiffs must show that their failure to disclose his proffer and settlement agreements was

“substantially justified” or “harmless.” FED. R. CIV. P. 37(c)(1). Plaintiffs can show neither.

Indeed, the evidence demonstrates that Plaintiffs willfully withheld this evidence and took

affirmative steps to conceal it throughout the course of discovery, denying Defendants the ability

to prepare for the case Plaintiffs intended to present at trial.

        A.      Plaintiffs’ Wrongful Withholding of the Proffer and Settlement Agreements
                Was Not Inadvertent

        As set forth in the comprehensive chronology provided in Defendants’ submission to the

Special Master, Plaintiffs intentionally concealed the cooperation and settlement agreements with



                                                   3
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 4 of 14. PageID #: 44385



Dr. Portenoy for nearly a year. See Dkt. 1524-1 at 7-20. Defendants need not reiterate those facts

again, but for the convenience of the Court, below is a brief summary of events:

   •   January-March 2018: Dr. Portenoy negotiates and executes the proffer and
       settlement agreements with Plaintiffs. Dkt. 1524-2 at Exhs. 1, 3.

   •   May 2018: The Court enters a stay of discovery as to Dr. Portenoy to allow him to
       participate in “ongoing discussions with Plaintiffs about a potential resolution,”
       even though a settlement had already been reached. Dkt. 407.

   •   August 2018: Plaintiffs affirmatively deny the existence of the proffer and
       settlement agreements in their discovery responses. Dkt. 1524-2 at Exhs. 31 & 32.

   •   October 2018-January 2019: Plaintiffs affirmatively deny the existence of the
       proffer and settlement agreements in their weekly production updates provided to
       the Special Master and parties. See, e.g., id. at Exhs. 33 & 34.

   •   December 2018: Dr. Portenoy executes a 35-page declaration, which Plaintiffs fail
       to produce for nearly a month. Id. at Exhs. 7 & 39.

   •   January 2019: Before producing Dr. Portenoy’s declaration, Plaintiffs’ counsel
       discusses a plan to coordinate the issuance of deposition subpoenas with counsel
       for Dr. Portenoy and counsel for Plaintiffs in the Oklahoma state court litigation.
       Id. at Exh. 9. Shortly after the subpoenas are issued and in the same email chain,
       the question is raised as to whether Plaintiffs’ counsel will “hand[] over a copy of
       the declaration to defendants (and [if] so, when).” Id. Later that day, Plaintiffs
       finally produce the declaration, but do so in a manner calculated not to draw
       attention to the contents of that production. See Dkt. 1524-1 at 18-19; Dkt. 1524-2
       at Exhs. 39 & 40.

       More than a week later, Defendants learn for the first time from counsel for
       Dr. Portenoy that he entered into a proffer agreement with Defendants a year
       earlier. After Defendants move for emergency relief from the Special Master and
       alert him to Plaintiffs’ failure to disclose these agreements, Plaintiffs produce the
       proffer and settlement agreements. Id. at Exhs. 42 & 43.

       Before the Special Master, Plaintiffs claimed that their failure to produce the proffer and

settlement agreements was “inadvertent” and the result of the “[l]awyers working on affirmative

discovery [being] distinct from lawyers working on defensive discovery requests.” Dkt. 1524-3

at 7. The Special Master, however, rejected this explanation because the “facts show that non-

production was not a simple mistake.” DR19 at 4. In support of this finding, the Special Master

                                                4
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 5 of 14. PageID #: 44386



cited two pieces of evidence set forth by Defendants: (1) the same attorney who negotiated

Dr. Portenoy’s proffer agreement and procured his 35-page declaration also signed Plaintiffs’

discovery responses disavowing the existence of any such agreement; and (2) this same attorney

was involved in discussions about withholding Dr. Portenoy’s declaration from Defendants. Id. at

4-5. In their objections, Plaintiffs claim that this evidence is not “fact[]” and that the documents

do not “carry the implication the Special Master ascribed to them.” Obj. at 4. But a plain reading

of the documents demonstrates that Plaintiffs’ failure to disclose was not inadvertent.

       First, as the Special Master found, “Summit County and Akron’s responses are signed by

the same counsel [Linda Singer] who principally drafted Dr. Portenoy’s proffer agreement and

corresponded with counsel for Dr. Portenoy regarding his proffer session.” DR19 at 4; see also

Dkt. 1524-2 at Exhs. 1, 2, 32. There is no denying this. Yet Plaintiffs suggest that Ms. Singer’s

electronic signature on Plaintiffs’ discovery responses is not a real signature. In 2019, this is

nothing short of specious. Nothing in Rule 26 or any other rule requires a handwritten signature

on discovery responses, and it is common practice in this litigation and every other for attorneys

to sign discovery responses electronically. See Allstate Ins. Co. v. A & F Med. P.C., 2017 WL

2445185, at *2 (E.D.N.Y. June 5, 2017).

       More troubling is Plaintiffs’ assertion that despite Ms. Singer’s knowledge of and direct

involvement in Dr. Portenoy’s settlement and cooperation agreement, the discovery responses

bearing her signature affirmatively denied the existence of that agreement because she “simply

was unaware of the document request that called for production of Dr. Portenoy’s settlement

agreement.” Obj. at 4. The Federal Rules, however, mandate that by signing a discovery response,

an attorney “certifies that to the best of the person’s knowledge, information, and belief formed

after a reasonable inquiry, [the] disclosure is complete and correct as of the time it is made.” FED.


                                                 5
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 6 of 14. PageID #: 44387



R. CIV. P. 26(g)(1). Plaintiffs’ claim that Ms. Singer’s “reliance on her colleagues to have prepared

accurate responses was reasonable under the circumstance” is insufficient to satisfy this standard.

Counsel who sign discovery responses have “at all times an affirmative, non-delegable duty to

conduct a reasonable inquiry to ensure that . . . discovery responses [are] complete and correct.”

Phipps v. Accredo Health Grp., Inc., 2017 WL 685579, at *4 (W.D. Tenn. Feb. 21, 2017). Indeed,

Ms. Singer’s purported ignorance of the content of the responses she signed—which resulted in

the withholding of responsive and critical evidence—calls into question the veracity of all of

Summit County’s discovery responses as nearly all of them bear Ms. Singer’s signature.

        But even if Plaintiffs failed to review their discovery responses for accuracy when they

were written and served, it is simply implausible that, throughout the entirety of fact discovery,

not a single one of Plaintiffs’ counsel with knowledge of the proffer and settlement agreements

with Dr. Portenoy believed that such information was responsive to Defendants’ discovery

requests—especially given that Plaintiffs intended to rely on such “critical” evidence at trial. Obj.

at 9. Plaintiffs allege that Dr. Portenoy was “at the hub” of the alleged marketing scheme

underlying each of Plaintiffs’ claims against the Manufacturer Defendants (Dkt. 1466 at ¶ 391),

and it defies logic that Plaintiffs thought his cooperation agreement was not relevant, discoverable

evidence in this litigation.

        Second, Special Master Cohen rightly found that an “email thread between MDL counsel

and Oklahoma counsel discussing whether Portenoy’s declaration would be provided to

defendants” further demonstrates that Plaintiffs’ failure to disclose the proffer and settlement

agreements was not inadvertent. DR19 at 5. In that email chain, counsel for the Oklahoma state

court plaintiffs put the question squarely to MDL Plaintiffs’ counsel: Would they be “handing

over a copy of the declaration to defendants (and [if] so, when)?” Dkt. 1524-2 at Exh. 9. Plaintiffs


                                                 6
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 7 of 14. PageID #: 44388



claim that, because they did not directly respond to this email, it cannot support the Special

Master’s conclusion that Plaintiffs’ withholding of Dr. Portenoy’s cooperation and settlement

agreements was “not a simple mistake.” Obj. at 6-7; DR19 at 4. But Plaintiffs ignore the fact that

in the days before that query from Oklahoma plaintiffs—in the same email chain—Plaintiffs’

counsel was coordinating the issuance of deposition subpoenas with counsel for Dr. Portenoy and

the Oklahoma plaintiffs. Dkt. 1542-2 at Exh. 9. As is discussed in those emails, the purpose of

that coordination was to schedule Dr. Portenoy’s depositions for the same day—without consulting

Defendants—in order to ensure there would be no time for a defense examination. Id. At the time

of this coordination effort, however, Plaintiffs knew that Dr. Portenoy’s declaration—which had

been executed nearly a month earlier—still had not been produced to Defendants. Id. This email

chain thus establishes that Plaintiffs knowingly withheld Dr. Portenoy’s declaration until

deposition subpoenas could be issued, all in an attempt to maximize Plaintiffs’ tactical advantage.

On this record, it was entirely logical for the Special Master to conclude that Plaintiffs—just as

they had done with Dr. Portenoy’s declaration—had also intentionally withheld the settlement and

proffer agreements to keep them secret for as long as possible.

        These two pieces of evidence fully support the Special Master’s conclusion that Plaintiffs’

failure to disclose was not inadvertent. But when taken together with the rest of the “detail[ed]”

record before the Special Master and now the Court, that conclusion is inescapable. DR19 at 3.

That evidence includes:

    •   Plaintiffs’ repeated failure to advise the Court and Defendants that a settlement
        with Dr. Portenoy had already been reached even as the Court was entering a series
        of orders staying discovery for the express purpose of allowing Dr. Portenoy to
        participate in “ongoing discussions with Plaintiffs about a potential resolution.”
        Dkt. 407.

    •   Plaintiffs’ withholding of documents they received from Dr. Portenoy for nearly
        two months before producing them to Defendants, and then transmitting them

                                                 7
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 8 of 14. PageID #: 44389



        directly to the vendor with no production cover letter to Defendants advising them
        of the production, despite that on the same day Plaintiffs made four other
        productions—all of which were accompanied by a cover letter. See Dkt. 1524-2
        at Exhs. 5 & 6.

    •   Plaintiffs’ waiting nearly a month to produce Dr. Portenoy’s declaration after its
        execution, and then failing to disclose its contents in the accompanying production
        letter, providing the wrong password for the production volume, and
        misidentifying the contents of that production in Summit County’s weekly
        production update as “handbooks and other related documents . . . from the Summit
        County Court of Common Pleas.” See Dkt. 1254-1 at 18-19; Dkt. 1254-2 at Exhs.
        39 & 40.

    •   Plaintiffs’ failure to produce Dr. Portenoy’s settlement and cooperation
        agreements with his declaration, and then only doing so once Defendants sought
        emergency relief from the Special Master and Plaintiffs knew they could no longer
        withhold that evidence. Dkt. 1254-2 at Exh. 42 & 43.

        Indeed, Plaintiffs’ withholding of Dr. Portenoy’s cooperation agreement is part of a pattern

of misconduct in concealing key, responsive evidence from Defendants. Just weeks before his

ruling excluding Dr. Portenoy’s testimony from the Track One cases, the Special Master also

excluded declarations of former Defendant employees that Plaintiffs wrongfully withheld—in

some cases for months—until the end of fact discovery, despite the fact that those declarations

were plainly responsive to Defendants’ discovery requests. Id. at Exh. 12.

        In sum, the Special Master’s finding is well-supported and Plaintiffs’ objections should be

overruled.

        B.     Plaintiffs’ Wrongful Withholding of the Proffer and Settlement Agreements
               Was Not Harmless

        Plaintiffs also challenge the Special Master’s finding that their withholding of

Dr. Portenoy’s settlement and proffer agreements “was not harmless,” and attempt to shift the

burden to Defendants to show harm. See Obj. at 6-8. But it is not Defendants’ burden to show

that the failure to disclose was harmful; it is Plaintiffs’ burden to show that it was harmless, and

they cannot do that here. United States ex rel. Tenn. Valley Auth., 821 F.3d at 752; EQT Prod. Co.

                                                 8
  Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 9 of 14. PageID #: 44390



v. Magnum Hunter Prod., Inc., 2017 WL 2295906, at *3 (E.D. Ky. May 25, 2017) (“Whether the

failure was substantially justified or harmless is a question on which [the party opposing sanctions]

has the burden.”). As the Special Master found, Dr. Portenoy’s cooperation with Plaintiffs

introduced “a clear change in circumstances, which defendants had ample reason to explore in

discovery.” DR19 at 5.

       Plaintiffs claim that “[t]he only thing that changed” as a result of their wrongful

concealment of Dr. Portenoy’s cooperation and settlement agreements was “Dr. Portenoy’s

agreement to testify truthfully” about a handful of public statements he made that were cited in

Plaintiffs’ Complaints. Obj. at 7-8. But this entirely ignores the Court-ordered stay of discovery

as to Dr. Portenoy, which was put in place under the false pretense of allowing Dr. Portenoy to

engage in “discussions about a potential resolution” even though he had already settled with

Plaintiffs. Dkt. 407 (emphasis added). As a result of that discovery stay, Defendants were

precluded from exploring Dr. Portenoy’s public statements with Dr. Portenoy. Defendants could

never challenge or seek to lift the discovery stay because they had no reason to believe that a

settlement, much less a cooperation agreement, had already been reached between Dr. Portenoy

and Plaintiffs. It is not enough that Defendants might have known the “gist” of Dr. Portenoy’s

views based on Plaintiffs’ Complaint. Obj. at 8. Defendants did not and could not know what Dr.

Portenoy would testify to because they could not investigate these essential facts before the close

of discovery. Abrams v. Nucor Steel Marion, Inc., 694 F. App’x 974, 982 (6th Cir. 2017) (rejecting

argument that failure to disclose was harmless because defendant “could easily guess what the

substance of the witnesses’ testimony would be”) (internal quotations and alterations omitted).

       Similarly unfounded is Plaintiffs’ claim that “[t]he only persons with direct knowledge of

Dr. Portenoy’s role in the opioid crisis were Defendants’ employees and agents.” Obj. at 8. In


                                                 9
 Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 10 of 14. PageID #: 44391



fact, Defendants have been affirmatively precluded from determining who does have knowledge

of Dr. Portenoy’s alleged conduct because the Court-ordered stay prevented them from obtaining

this information from Dr. Portenoy. In any event, had Defendants known of Dr. Portenoy’s

cooperation agreement with Plaintiffs, they would have, at a minimum, sought to depose third-

party physicians who could challenge Dr. Portenoy’s specific claims about Defendants’

supposedly misleading marketing. Defendants would have also deposed researchers who could

challenge Dr. Portenoy’s claims about the studies funded by Defendants, as well as third parties

who could testify about the use of key opinion leaders to educate patients and prescribers about

best practices.

       Despite Plaintiffs’ claim to the contrary, this is not discovery that Defendants could or

would have otherwise sought simply based on the allegations in Plaintiffs’ Complaints. “Parties

do not have free rein to use at trial the universe of proof relevant to a claim, without (at least)

making proper discovery disclosures.” Silitonga v. Kentucky State Univ., 2018 WL 3969951, at

*2 (E.D. Ky. Aug. 20, 2018). In Caudell v. City of Loveland, 226 F. App’x 479 (6th Cir. 2007),

the Sixth Circuit held that exclusion of a witness’s testimony was proper even though there was

“some indication of [the witness’s] relevance during discovery” because the withholding party

failed to respond to an interrogatory “indicat[ing] that [the witness] would provide testimony on

[a] crucial point” at issue. Id. at 481. As the court explained, “even if the defendants might

otherwise have been prudent to investigate [the witness’s] knowledge,” the misrepresentations

made in discovery “suggested to [the defendants] that such investigation might have been a waste

of resources.” Id. Thus, even if Defendants could have investigated Dr. Portenoy’s recent alleged

public statements (which they could not because of the Court-ordered stay), given the time and

resource constraints, Defendants made strategic decisions about the proof that would come in at


                                                10
 Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 11 of 14. PageID #: 44392



trial based on the facts that they knew and were timely disclosed to them. Plaintiffs’ deliberate

discovery violations purposefully distorted those decisions and “thwarted [D]efendants’ ability to”

adequately prepare their defense and “effectively rebut” Dr. Portenoy’s testimony in the Track

One cases. Champion Foodservice, LLC v. Vista Food Exch., Inc., 2016 WL 4468000, at *19

(N.D. Ohio Aug. 23, 2016).

       For these reasons, Defendants would have been entitled to substantial additional discovery

both as to Dr. Portenoy’s cooperation agreement and Plaintiffs’ allegations involving him, and it

is thus wholly insufficient to “cure” Plaintiffs’ willful discovery violations by limiting Defendants

to the deposition of Dr. Portenoy himself. See Abrams, 694 F. App’x at 982 (finding that the

defendant is entitled to “the opportunity and time to find rebuttal evidence or testimony”). This

Court has made clear that it “will not extend the deadlines set by the Court’s current scheduling

order, CMO-8.” Dkt. 1540 at 2. Reopening discovery at this late date, particularly given

approaching expert and summary judgment motion deadlines, would be both unworkable and of

significant prejudice to Defendants, forcing them to divert attention from these critical deadlines

while Plaintiffs would “actually get[] to prepare for trial”—in effect, rewarding Plaintiffs for their

misconduct. EQT Prod. Co., 2017 WL 2295906, at *5; Silitonga, 2018 WL 3969951, at *4

(“Defendants improperly seek to force Plaintiffs to invest significant time reviewing additional

documents and/or deposing more witnesses, while Defendants would be able to actually prepare

for trial.” ). The more appropriate remedy is to redress Plaintiffs’ willful, protracted discovery

violations by excluding Dr. Portenoy’s testimony from the Track One cases—as the Special

Master correctly concluded.




                                                 11
 Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 12 of 14. PageID #: 44393



       C.      Exclusion of Dr. Portenoy’s Testimony in the Track One Cases Is Mandatory,
               Not Excessive

       Because Plaintiffs cannot show that the withholding of Dr. Portenoy’s cooperation and

settlement agreement was substantially justified or harmless, exclusion of his testimony is the

“automatic and mandatory” result under Rule 37. Dickenson, 388 F.3d at 983 (emphasis added);

see also Bessemer & Lake Erie R.R. Co. v. Seaway Marine Transp., 596 F.3d 357, 370 (6th Cir.

2010) (“[T]he test [for Rule 37(c) exclusion] is very simple: the sanction is mandatory unless

there is a reasonable explanation of why Rule 26 was not complied with or the mistake was

harmless.”) (internal quotations omitted).

       The case on which Plaintiffs rely to claim that the Special Master’s ruling is excessive—

Zoltek Corp. v. United States, 71 Fed. Cl. 160 (Cl. Ct. 2006)—offers no such support, and in fact

compels a finding that exclusion of Dr. Portenoy’s declaration is proper here. In Zoltek, the Court

did not find, as Plaintiffs contend, that exclusion of a wrongfully withheld declaration was

“excessive” despite that the failure to disclose was “neither substantially justified nor harmless.”

Obj. at 9-10. To the contrary, the court in Zoltek found that exclusion of the declaration was

excessive because the failure to disclose was harmless, and thus the violation fell into an exception

to mandatory exclusion under Rule 37(c). 71 Fed. Cl. at 170. More specifically, and particularly

relevant to Plaintiffs’ failure to disclose Dr. Portenoy’s proffer and settlement agreements, the

court in Zoltek found that the failure to disclose was harmless because fact discovery had not yet

closed “and a trial date [had] not yet been set.” Id. at 169. Indeed, the court in Zoltek specifically

noted that exclusion of evidence is proper “where disclosure of the evidence to the other party

occurred after the close of discovery.” Id. Thus, exclusion of Dr. Portenoy’s testimony is

warranted here when discovery has closed, a trial date has been set, and the Court has made clear

that these date cannot be extended.

                                                 12
 Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 13 of 14. PageID #: 44394



                                         CONCLUSION

       It is not because “Defendants are desperately afraid of Dr. Portenoy’s testimony” that

exclusion of his testimony in the Track One cases is warranted (Obj. at 12)—it is because Plaintiffs

were so desperate to conceal his cooperation and settlement agreements that they committed

discovery violation after discovery violation to keep that information from Defendants. Plaintiffs

have offered no plausible explanation for their egregious misconduct, and the Special Master’s

ruling was not only “fair” and “equitable” (DR19 at & n.3), but the result compelled by the Federal

Rules and the law of this Circuit. Plaintiffs’ objection should be overruled.


Dated: April 25, 2019                         Respectfully submitted,

                                              /s/ Mark S. Cheffo
                                              Mark S. Cheffo
                                              DECHERT LLP
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, NY 10036
                                              (212) 698-3500
                                              mark.cheffo@dechert.com

                                              Co-Liaison Counsel for the Manufacturer
                                              Defendants


                                              /s/ Carole S. Rendon
                                              Carole S. Rendon
                                              BAKER & HOSTETLER LLP
                                              Key Tower 127 Public Square, Ste. 2000
                                              Cleveland, OH 44114
                                              (216) 621-0200
                                              crendon@bakerlaw.com

                                              Co-Liaison Counsel for the Manufacturer
                                              Defendants




                                                13
Case: 1:17-md-02804-DAP Doc #: 1572 Filed: 04/25/19 14 of 14. PageID #: 44395



                                   /s/ Geoffrey E. Hobart
                                   Geoffrey E. Hobart
                                   Mark H. Lynch
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street, N.W.
                                   Washington, DC 20001
                                   (202) 662-5281
                                   ghobart@cov.com
                                   mlynch@cov.com

                                   Co-Liaison Counsel for the Distributor Defendants


                                   /s/ Robert A. Nicholas
                                   Robert A. Nicholas
                                   Shannon E. McClure
                                   REED SMITH LLP
                                   Three Logan Square
                                   1717 Arch Street, Suite 3100
                                   Philadelphia, PA 19103
                                   (215) 851-8100
                                   rnicholas@reedsmith.com
                                   smcclure@reedsmith.com

                                   Co-Liaison Counsel for the Distributor Defendants


                                   /s/ Enu Mainigi
                                   Enu Mainigi
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street, N.W.
                                   Washington, DC 20005
                                   (202) 434-5000
                                   emainigi@wc.com

                                   Co-Liaison Counsel for the Distributor Defendants




                                     14
